In a proceeding pursuant to CPLR article 78 to, inter alia, compel the reinstatement of the petitioner to his position as a stationary engineer, the appeal is from an order of the Supreme Court, Orange County (O’Gorman, J.), *666dated October 1, 1980, which denied the County of Orange’s motion for an order vacating a stipulation of settlement entered into between the county and the petitioner. Leave to appeal is hereby granted by Justice Bracken. Order affirmed, with $50 costs and disbursements. Under the facts and circumstances of this case, Special Term did not abuse its discretion in denying the motion to vacate the stipulation of settlement. Mollen, P. J., Hopkins, Titone, Weinstein and Bracken, JJ., concur.